DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-18 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities: On lines 14-15 of claims 1 and 18, “a conductor track” should be replaced with --one of the conductor tracks-- to avoid potential 112 issues therein. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of claim 4, the Applicant recites “a multiplicity of taps to some of which”. However, it is unclear to the Examiner as to what constitutes “some” (i.e. What quantity does “some” include, is it at least one or a plurality, etc.). Because of the ambiguity of the term “some”, this limitation is deemed vague and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shusterman et al. US Patent 5,243,308, as cited by the Applicant.
As per claims 1-3, 5-8, and 12, Shusterman et al. discloses in Figs. 12-14 an LC filter (e.g. filter 500) arrangement for mounting on a circuit board (e.g. circuit board 520) having conductor tracks (e.g. vias 500-505 and 507-508), comprising:
as per claims 1-2, an input having a first input terminal and a second input terminal (e.g. terminals 4 and 1 respectively), an output having a first output terminal and a second output terminal (e.g. terminals 7 and 6 respectively), a filter capacitor (e.g. capacitor C3) that connects the first output terminal to the second output terminal, a magnetic core (e.g. magnetic core 510), a choke (e.g. U-shaped inductors 531-534) having a plurality of turns surrounding the magnetic core (The wires 531-534 collectively have a plurality of turns which at least partially surround an inner portion of the core 510.), and a first choke terminal and a second choke terminal (e.g. terminals 3 and 2 respectively), wherein each of the turns is formed by way of a separate conductor segment, at least partially surrounding the magnetic core, each conductor segment having a first end and a second end (Wires 531-534 are separate conductor segments, where each wire at least partially surrounds the inner portion, wire 531 has a “first end” 4 and a “second end” 5; wire 532 has a “first end” 3 and a “second end” 6; wire 533 has a “first end” 2 and a “second end” 7; and wire 534 has a “first end” 1 and a “second end” 8.), wherein, when the LC filter arrangement is mounted on the circuit board, the first end and the second end are each electrically connected to one of the conductor tracks of the circuit board (The “first and second ends” of each of the wires 531-534 is electrically connected to corresponding vias 500-505 and 507-508.), wherein each of the conductor segments is arranged in a holder (Each of the wires 531-534 has a U-shape and is disposed within a corresponding hole or “holder” 521-523 and 525-526 within recess 514.) configured to position the conductor segments in a predefined position relative to one another and to electrically insulate the conductor segments from the magnetic core (As shown, the wires 531-534 are electrically insulated from the core 510 as they are not in direct contact therewith.), wherein the second end of a conductor segment is electrically connected to the first end of an adjacent conductor segment (The “second end” 7 is electrically connected to “first end” 2 via circuit line 541.), and wherein the first choke terminal is formed by a remaining first end of an outer conductor segment (e.g. via 503) and the second choke terminal is formed by a remaining second end of a further outer conductor segment (e.g. via 502), wherein the first choke terminal is electrically connected to the first input terminal and the second choke terminal is electrically connected to the first output terminal (Terminal 3 is electrically connected to terminal 4 via line 542 and terminal 2 is electrically connected to terminal 7 as shown in Fig. 13.), and wherein the electrical connections of the conductor segments to one another have at least one tap associated therewith (e.g. lines 541 and 542), wherein an additional impedance (i.e. capacitor) (e.g. capacitor C2) is connected to the at least one tap;
as per claim 3, wherein in addition to two outer conductor segments, the plurality of conductor segments comprise at least one inner conductor segment (Each of the U-shaped conductors 531-534 comprises two vertical “outer conductor segments” and a corresponding “inner conductor segment” which is horizontal and disposed within recess 514.);
as per claim 5, wherein the at least one tap is connected to the second output terminal via the additional impedance (The lines 541 and 542 are electrically connected to the terminal 6 via capacitor C2.);
as per claim 6, wherein the holder is configured to guide the conductor segments spatially parallel with one another (As shown in Fig. 12, the conductors 531-534 are configured to be parallel with one another.);
as per claims 7-8, wherein each of the conductor segments has a rectangular cross-section and a bent area that corresponds to a U-shape (As shown, each of the conductors 531-534 has a rectangular cross section having a U-shape.); and
as per claim 12, wherein the magnetic core is formed by a closed magnetic core in the shape of a rectangle (As shown, the core 510 is a closed rectangular shape.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2018/0334046 in view of Shusterman et al. US Patent 5,243,308, as cited by the Applicant.
As per claim 18, Lee et al. discloses an electrical or electronic device (e.g. power conversion system 100) comprising an inverter (e.g. inverter 170), and having a filter arrangement (e.g. filter 120). However, Lee et al. does not disclose the filter being an LC filter comprising the limitations recited therein. 
Shusterman et al. discloses an LC filter comprising the limitations recited in claim 18 (See above claim 1 description which has not been repeated for the sake of brevity.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic filter 120 of Lee et al. with the specific filter of Shusterman et al. as being an obvious art substitution of equivalence. As an obvious consequence of the modification, the combination would have necessarily included an LC filter comprising the limitations recited in claim 18.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843